Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 4, line 6, filed 01 September 2021, with respect to the rejection of Claims 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2018/092763 A1; utilizing United States Patent Publication No. US 2019/0243240 A1 as an English language equivalent), hereinafter Takahashi, have been fully considered but they are not persuasive. Herein, Applicant has argued that “although an organic solvent contained in the chemical liquid may be used for an organic solvent of resist compositions, Takahashi fails to disclose that the chemical liquid as a whole is used as an organic solvent of resist compositions.” Paragraph [0631] of Takahashi states: “The solvent to be incorporated into the actinic ray-sensitive or radiation-sensitive resin composition may be the same as or different from the organic solvent to be incorporated into the mixture in the chemical liquid described above.” This disclosure teaches all solvents detailed for the chemical liquid, including mixtures of two or more solvents, to be utilized in resist compositions. Therefore, this argument is not persuasive.
2.	Furthermore, Applicant has argued that the intended use of the compositions of the present application and that of Takahashi differ. MPEP § 211.02(II) states that: "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)." Applicant has failed to show how the preamble of “[a] resist composition which generates acid upon exposure and exhibits changed solubility in a developing solution under action of acid” imparts structural limitations not taught by the prior art, Takahashi. Thus, the intended use arguments regarding the apparatus and/or article claims are not persuasive. Furthermore, Applicant has argued that the method claims similarly fail to reflect the supposed intended use of the composition therein disclosed. For the same reasons that the preamble of Claim 1 does not impart any structural limitations beyond those taught by the prior art, Takahashi.
3.	Furthermore, Applicant has argued that the unexpected results of the present application makes the present application not obvious over Takahashi. MPEP § 2131.04 states that: “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).” Given that the rejection of record was made under 35 U.S.C. 102(a)(2), arguments as to unexpected results are irrelevant and not persuasive. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
6.	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2018/092763 A1; utilizing United States Patent Publication No. US 2019/0243240 A1 as an English language equivalent), hereinafter Takahashi.
8.	Regarding Claims 1-6, Takahashi teaches (Paragraphs [0005-0033 and 0473]) a resist composition which generates acid upon exposure and exhibits changed solubility in a developing solution under action of acid. Takahashi teaches (Paragraphs [0005-0033 and 0473]) a resin component which exhibits changed solubility in a developing solution under action of acid. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) an organic solvent. Takahashi teaches (Paragraphs [0442-0649]) the resin component comprising a structural unit in which a compound represented by general formula (a0-1) of the instant application, therein including but not limited to a repeating unit having phenolic hydroxyl group, and a structural unit containing an acid dissociable group which exhibits increased polarity by the action of acid, therein an acid-decomposable group. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the organic solvent comprises a first organic solvent and a second organic solvent. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the amount of the first organic solvent in the organic solvent is more than 50% by weight. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the first organic solvent is propylene glycol monoalkyl ether. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the second organic solvent is at least one selected from the group consisting of: propylene glycol monoalkylether carboxylate, cycloalkanone, alkyl lactate, and lactone. Takahashi teaches (Paragraphs [0602-0605, 0785, 0796, 0806, 0817, 0826-0827, 0835-0836, 0842, and 0905-0906]) the resist composition further comprising an acid-generator component, therein a photoacid generator, which generates acid upon exposure. Takahashi teaches (Paragraphs [0606-0610, 0786-0787, 0797, 0807, 0818, 0829, 0837, 0843, and 0908]) the resist composition further comprising a photodegradable base which controls diffusion of acid generated upon exposure, therein a quencher. Takahashi teaches (Paragraphs [0392-0412]) a method of forming a resist pattern. Takahashi teaches (Paragraphs [0392-0412]) the method of forming a resist pattern comprising forming a resist film using the resist composition. Takahashi teaches (Paragraphs [0400-0412]) the method of forming a resist pattern comprising exposing the resist film. Takahashi teaches (Paragraphs [0392-0412]) the method of forming a resist pattern comprising developing the exposed resist film to form a resist pattern. Takahashi teaches (Paragraph [0041]) the resist pattern forming method, wherein the resist film is exposed to extreme ultraviolet (EUV) or electron beam (EB). Takahashi teaches (Paragraphs [0629-0633]) a solid content of the resist composition is 0.5 to 10% by weight.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/17/2022